169 S.W.3d 869 (2005)
Maryna Vasilievna MAY, Respondent,
v.
Joseph Allen MAY, Appellant.
No. WD 64756.
Missouri Court of Appeals, Western District.
August 30, 2005.
*870 Joseph Allen May, Jefferson City, MO, pro se.
James D. Barding, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
This is an appeal from a September 24, 2004 judgment of the Circuit Court of Cole County dissolving the marriage of Maryna V. May and Dr. Joseph A. May, DDS, awarding maintenance of limited duration and dividing their marital property. The record contains substantial evidence supporting the trial court's decision. Because the judgment was not against the weight of the evidence, and because the trial court did not erroneously declare or apply the law or abuse its discretion, no error of law appears. Accordingly, the trial court's judgment is affirmed. Rule 84.16(b).